—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated January 21, 1994, as granted the defendant’s motion for summary judgment dismissing the first and second causes of action for failure to establish the existence of a "special relationship” between her and the defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff, an employee of a retail store, seeks to recover damages from the City of New York for personal injuries sustained as a result of an assault by robbers at the store. The City cannot be held liable for injuries sustained by the plaintiff absent a showing that it owed a special duty to her (see, Kircher v City of Jamestown, 74 NY2d 251; Cuffy v City of New York, 69 NY2d 255). The plaintiff failed to establish that the City, by words or actions, assumed a duty to act on her behalf (cf., De Long v County of Erie, 60 NY2d 296). Accordingly, the Supreme Court properly granted the City’s motion for summary judgment dismissing the first and second causes of action. Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.